With considerable doubt and hesitation, I concur in the opinion of my affirming associates that the Blaylock Case should not be overruled, and that the clause of the policy in question violates section 5171 of the Code.
One of the appellant's contentions, not discussed in the main opinion, is that the decision in the Blaylock Case was based solely on the face of the policy, and that here the evidence discloses that the term "less a surrender charge" is a technical one peculiar to the life insurance business and is recognized therein as not requiring a physical surrender of the policy; consequently, the Blaylock Case should not control. The consideration of this question is unnecessary, for should the appellant's contention be correct, nevertheless, under section 5171, Code 1930, as here construed, the judgment of the court below must be affirmed.